Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 1 of 16 PagelD: 2012

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

FRANK PADRO,

Plaintiff, Civil Action No. 15-7096 (MAS) (DEA)

v. OPINION

DR. AHMAR SHAKIR, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court on the Motions for Summary Judgment filed in this
prisoner civil rights matter by Defendants! Anne Peregmon (ECF Nos. 116-17), Dr. Ahmar Shakir
(ECF No. 118), and Dr. Scott Miller (ECF No. 119). Plaintiff filed an omnibus brief in opposition
to all three Motions (ECF Nos. 123-25), to which the Defendants replied. (ECF Nos. 130, 132,

134, 136.) For the following reasons, Defendants’ Motions are granted and judgment shall be

 

' An additional Defendant, Alejandrina Sumicad, was named and served in this matter, but did not
file any responsive pleading. (See ECF Nos. 1, 13, 21.) At Plaintiffs request, the Clerk entered
an entry of default as to Defendant Sumicad in February 2016. (See ECF Docket Sheet.) Although
Plaintiff filed a motion seeking a default judgment against her while acting pro se in March 2016,
that motion was terminated by this Court in March 2016 while this matter was briefly stayed. (See
ECF Nos. 28, 32). Plaintiff has yet to file a new motion seeking default judgment or reassert his
previously filed default judgment motion since this matter was reopened. To the extent that
Plaintiff wishes to pursue a default judgment motion against Defendant Sumicad, he should do so
by filing a new motion within thirty days. In any event, as Ms. Sumicad has not sought to defend
herself in this matter, and as she is not involved of any of the motions discussed in this opinion,
this Court refers only to the three moving Defendants when using the term “Defendants”
throughout this opinion.
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 2 of 16 PagelD: 2013

entered in favor of the moving Defendants on Plaintiff's Eighth Amendment medical claims, and
in favor of Defendant Peregmon as to Plaintiffs intentional infliction of emotional distress claim.
I. BACKGROUND

Plaintiff Frank Padro is a state prisoner currently serving a life sentence arising out of
armed robbery charges. (ECF No. 123-1 at 9.) While incarcerated at New Jersey State Prison in
June 2014, he slipped in the shower and reinjured his right knee. (ECF No. 118-1 at 2.) Following
initial treatment and an MRI which revealed knee injuries including significant degenerative
arthritis and a torn meniscus, Plaintiff underwent arthroscopic knee surgery on December 3, 2014,
performed by Defendant Dr. Ahmar Shakir.* (id; ECF No. 118-3 at 3.) According to surgical
records, Plaintiff was specifically told by Dr. Shakir that this surgery carried a risk of infection.
(ECF No. 8 at 35.) During that surgery, Dr. Shakir performed repairs to Plaintiffs torn meniscus
and removed various pieces of cartilage and bone tissue which were contributing to Plaintiffs
injuries. Ud. at 35-36.) Following surgery, Dr. Shakir noted that Plaintiff suffered from an
advanced stage of degenerative arthritis and was a “candidate for total knee replacement... when
appropriate” due to the severity of the degeneration of the joint. (/d. at 36.)

Petitioner’s recovery from surgery progressed until December 13, 2014. (ECF No. 118-5
at 2.) At that time, Plaintiff woke “with swelling, increased pain, and bruising to the right knee.”
(/d.) During an examination on December 15, 2014, prison medical personnel noted that Plaintiffs
knee had “mild warmth and moderate swelling,” and Plaintiff was provided with an antibiotic.

(ECF No. 117-12 at 5.) Following diagnostic testing which revealed an elevated white blood cell

 

* Although it appears that all of the parties have access to Plaintiff's complete medical records and
that each party’s medical expert had an opportunity to review those records in preparing their
reports, the parties have not provided a complete copy of Plaintiffs prison and hospital records for
the time period in question in this matter. This Court thus makes use of the summaries of those
records contained in the various expert reports which are in large part consistent with one another
to reconstruct the course of Plaintiff's treatment following his December 2014 surgery.

2
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 3 of 16 PagelD: 2014

count, Plaintiff was taken to St. Francis Medical Center on December 17, 2014. (ECF No. 118-5
at 2.) After discussing the matter with Dr. Shakir over the phone, the treating physician at the
hospital started Plaintiff on antibiotics including Bactrim. Ud.) At the time of this hospital visit,
Plaintiff did not have a fever. (ECF No. 117-12 at 5.) An x-ray taken during this visit indicated
that Plaintiff had “moderately severe osteoarthritic changes of the right knee” and a small amount
of liquid in the joint. (/d.)

Following his return to the prison, Plaintiff was seen by Dr. Shakir on December 18. (ECF
No, 117-11 at 3.) During this visit, Dr. Shakir aspirated a small amount of “blood and brown pus”
from the knee. Ud.) Dr. Shakir recommended that the prison “continue [to provide Plaintiff with]
Bactrim.” (/d.) Plaintiff was seen for a follow-up appointment by the prison’s nurse practitioner,
Alejandrina Sumicad, on December 29, 2014. Ud; see also ECF No. 117-12 at 6.) At that time,
Plaintiff did not have a fever, but his knee was swollen and warm. (ECF No. 117-11 at 3; ECF
No. 117-12 at 6.) Plaintiff was recommended to continue taking Bactrim. (ECF No. 117-11 at 3.)

On January 2, 2015, Plaintiff saw Dr. Miller for a follow-up orthopedic consultation. (/d.
at 3-4.) Dr. Miller examined Plaintiff, found no sign of fever, and noted that Plaintiff's knee was
cool and lacked either effusion (liquid in the joint) or erythema. (Ud; ECF No. 119-4 at 7-8.)
Based on this evaluation, Dr. Miller concluded that Plaintiff did not have an infection at that time,
and offered Plaintiff a cortisone injection to help with pain, which Plaintiff accepted. (ECF No.
119-4 at 7-9.) Plaintiff was thereafter seen by a nurse on January 6, who noted mild swelling, no

significant effusion, and mild erythema, and plans were made to provide Plaintiff with crutches.

(ECF No. 117-12 at 6; ECF No. 117-11 at 4.)

 

3 Plaintiff's expert also contends that Dr. Shakir gave Plaintiff a cortisone injection, though the
other expert reports do not make mention of such an injection at the mid-December evaluation
by Dr. Shakir. (See ECF No. 117-5 at 3.)
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 4 of 16 PagelD: 2015

Plaintiff had several more follow-up visits in January 2015, and was ultimately placed in
physical therapy with Defendant Peregmon starting on January 29, 2015. (ECF No. 117-12 at 6;
ECF No. 117-11 at 4.) During these visits, Plaintiff complained of a great deal of pain and told
Peregmon that he believed he had a leg infection. (ECF No. 8 at 7.) Ms. Peregmon, however, did
not perceive Plaintiff to have an infection as she saw no signs of fever, redness, or warmth in the
knee joint which she would have expected from an infected joint, and instead believed his swelling
and pain were the result of his surgery and arthritis. (ECF No. 117-3 at 2-3.) Ms. Peregmon
testified at the deposition that, had she thought Plaintiff had an infection, she would have referred
him to prison medical staff for diagnosis and treatment — an act she testified she did on one
occasion when she asked a nurse practitioner to examine Plaintiff because he continued to
complain of an infection. (ECF No. 117-4 at 2.)

Plaintiff next saw Dr. Shakir on February 26, 2015. (ECF No. 117-12 at 6.) During that
visit, Dr. Shakir noted a significant amount of fluid in Plaintiff's knee joint, decreased range of
motion, and that Plaintiff was in significant pain. Ud.) When aspiration of the knee produced a
significant quantity of murky brown fluid, Dr. Shakir suspected Plaintiff's knee had become
infected, and recommended he be transported to St. Francis Medical Center. (/d.) Following x-
rays and blood tests, Plaintiff was diagnosed with a septic knee joint, and underwent surgery to
remove the fluid and damaged tissue, which was performed by Dr. Miller on February 27, 2015,
Ud.) During the surgery, Dr. Miller noted no definite pus or purulent material, but found that the
synovium of Plaintiffs knee joint was “quite irritated and erythematous and friable,” and that there
was “significant bleeding[,] swelling and edema in the soft tissue surrounding the knee.” (ECF
No. 8 at 37.) Cultures of the fluid extracted from the knee developed into methicillin-sensitive
staph aureus (“MSSA”) cultures, and Plaintiff was therefore placed on intravenous antibiotics

delivered through a PICC line. Ud.) Plaintiff was released from the hospital back to the prison
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 5 of 16 PagelD: 2016

infirmary on March 5, 2015, where he continued to receive antibiotics. (/d. at 37-38.) After eight
weeks, the PICC line was removed as the infection had resolved, and Plaintiff continued to receive
care for his arthritic knee through University Hospital. (ECF No. 117-5 at 3, 5.) Plaintiff filed
suit in this matter in September 2015, raising claims in which he essentially asserts that the
Defendants failure to properly diagnose and treat his infected knee amount to deliberate
indifference to his medical needs in violation of the Eighth Amendment. (ECF No. 1.)

In support of his complaint, Plaintiff has provided the Court with an expert report prepared
by Dr. Cary Skolnick. (ECF No. 117-5.) Dr. Skolnick summarized his views of the care Plaintiff
received as follows:

[Plaintiff] did have an operative arthroscopy with a pre-operative
diagnosis of medial meniscus tear proven on MRI. [He] was told
about operative arthroscopy and medial partial meniscectomy. I do
not know if he was also told that there may be an abrasion
arthroplasty or microfracture. These additional procedures are
normal additions ... when appropriate findings are [made.] I do not
believe there was a deviation in standard for performing this
operative procedure [in December 2014. ]

The patient did not have perioperative antibiotics with regard
to his operative arthroscopy which is also within the standard of care
and not a deviation. The patient did have consistent follow-up care
but apparently even though an infection had occurred, treating
follow-up medical practitioners did not believe there was an
infective process. The cortisone injections [given by Shakir and
Miller] would be contraindicated if they believed an infection was
happening. There were no postoperative cultures early on.

Ultimately, they did find the patient did have an infection
and then did treat it appropriately with incision and drainage and
long-term IV antibiotics followed by [therapy]. The patient did have
his infection cured, but does have degenerative arthritis, which he
did have pre-existing, but it was augmented by the infection and
delayed care.

In any respect, at maximum, the delay in care was
approximately 6 weeks. The patient was seen on a regular basis,
there were attempts at arthrocentesis, but fluid was unable to be
obtained for culture.
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 6 of 16 PagelD: 2017

In short, there was a serious medical need for this patient to
be treated and he was seen on multiple occasions, and the infection
was missed. However, ultimately there was a misdiagnosis and a
delay in diagnosis of postoperative infection that did cause the
patient to have an increase in the degenerative arthritis.

Ultimately, this patient will require a total knee arthroplasty.
The cause for the need for the total knee arthroplasty will be both
the patients pre-existing arthritis, as well as augmented by the
infection and the delay in diagnosis. The delay in diagnosis caused
the patient to have additional pain and suffering for a period of time
longer than was necessary. However, an earlier diagnosis would just
have made the incision and drainage procedure at an earlier date. |
believe, with a reasonable degree of medical certainty, that even if
there was no delay in diagnosis, the patient would still need a total
knee arthroplasty in the future[.]

(Id. at 4-5.)

Defendants also filed a trio of proposed expert reports — one written by Dr. Todd M.
Lipschultz, one authored by Dr. Richard Schenk, and one prepared by Dr. Brett C. Gilbert. Dr.
Lipschultz, opined as follows:

I am in agreement with the conclusion reached by Dr. Skolnick in
that there was no deviation from the standard of care in the knee
arthroscopy performed on December []4, 2014. Unfortunately,
following that procedure, [Plaintiff] did develop a knee infection.
This was identified and treated with antibiotics as well as a
subsequent formal arthrotomy with irrigation, debridement, and
intravenous antibiotics.

] disagree with the conclusion by Dr. Skolnick that the future
need for a total knee arthroplasty “will be both the patient’s
preexisting arthritis, as well as augmented by the infection and the
delay in diagnosis.” Dr. Shakir indicated in his operative report
from December 4, 2014[,] that [Plaintiff] would require a total knee
arthroplasty. He attempted to delay the need for a total knee
arthroplasty by performing an abrasion chondroplasty/micro
fracture technique on the significantly degenerative areas of the
knee. It should be noted that Dr. Skolnick did not indicate that there
was any deviation in the standard of care provided to [Plaintiff] by
his treating orthopedic surgeons. I am in agreement with this.
Within a reasonable degree of medical probability, there is certainly
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 7 of 16 PagelD: 2018

not any deliberate indifference to [Plaintiffs] alleged severe
medical needs by Dr. Shakir.

(ECF No. 118-2 at 4.)
Dr. Gilbert in turn opined as follows:

The work-up of [Plaintiff's] possible post op knee infection was
appropriate. The patient had appropriate postoperative follow-up
both by the nurse practitioner in the Department of Corrections as
well as both orthopedic surgeons. He was seen on multiple
occasions. When there was concern for possible infection related to
either his cope sites and/or cellulitis in mid December [2014], he
was given initially Cipro by the prison system followed by an ER
visit at Saint Francis and Bactrim, which he took for several weeks,
which would have appropriately treated any type of early infection
to the scope sites, cellulitis of the surrounding skin, or even the knee
joint itself.

He then was seen by Dr. Miller in early January and at that
time, there was no evidence of a septic joint or any other infectious
process at that time.

When someone develops an infected joint, especially the
knee, there is intense swelling, pain, absent range of motion,
redness, and inability to ambulate. In addition, more often than not
there is persistent fever. The patient did not experience any of these
signs or symptoms until approximately several days prior to his
admission at Saint Francis at the end of February. In fact, he was
clinically improving by the notes given as late as February 16, 2015.
There were 55 days that passed between his visit on January 2 and
his admission on February 26. In addition, steroids were given intra-
articularly on the January 2nd visit. If there was an infection at that
time the steroids would have accelerated the infectious process. It
is more likely than not that if he had a septic knee joint prior to 1
week before his February admission, he would have experienced the
signs and symptoms as described above. MSSA is an extremely
virulent organism and from onset of infection to presentation is a
matter of days not weeks. The operative report on February 27[]
does not even support a septic joint. It is more likely than not that
the patient’s infectious process was caught very early in the disease
process that’s why synovitis was seen and not a septic knee joint. If
there was a delay in care then it would be more likely than not that
he would have developed a septic joint and this would have been
seen in the OR at the time of the surgery on February 27th.
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 8 of 16 PagelD: 2019

In addition, the fact that it was a dry tap on entry into the
joint further supports that the disease process was in its early stages.
In the presence of a septic joint, there would be abundant purulent
material in the joint space and when it was aspirated, it would be
thick and purulent and easy to obtain. This was not the operative
findings on February 27 at the time of the surgery.

Dr. Shakir and Dr. Miller appropriately evaluated, worked-
up, and treated a minor knee infection postoperatively. The patient
would not have been able to undergo physical therapy and
rehabilitation for 55 days prior to the diagnosis if the joint was
infected earlier. He likely did develop a mild port site infection vs.
hemarthrosis (due to not following non-weight bearing status
recommendations leading to blood in the joint space hence Dr.
Shakir’s findings on his tap in mid-December) but that was
successfully treated with drainage and antibiotics. If that process
was the beginning of the development of a septic knee joint it would
have occurred in late December. In fact, I am not even convinced
that there was a joint space infection due to the dry tap in the OR as
described above and no purulence in the actual joint space. This was
an early infectious process as seen by Dr. Miller at the time of the
scope in late February with only an inflammatory synovitis seen. In
addition, there was no delay in diagnosis of any process that
occurred from Dec[ember] 4, 2014[,] up until his repeat OR on
February 27, 2015. As previously mentioned he was appropriately
diagnosed, treated with the correct antibiotics for the appropriate
duration, and there was no evidence of recrudescence of infection
thereafter. Based on the records, the patient had severe degenerative
disease in his knee and had multiple recommendations that he would
ultimately need a knee replacement in the future regardless of the
fact that he developed a mild post op infection.

In conclusion, to a reasonable degree of medical certainty
the infectious disease evaluation and treatment of a post-op knee
infection by Dr. Shakir and Dr. Miller from Dec[ember] 4, 2014{,]
thr[ough] March 5, 2015[,] was appropriate. Also, within a
reasonable degree of medical certainty there was no deliberate
indifference by Dr, Miller or Dr. Shakir to Mr. Padro’s alleged
severe medical needs.

(ECF No. 117-11 at 5-6.)
Finally, Dr. Schenk, following a review of all of the other reports and medical records,

opined that
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 9 of 16 PagelD: 2020

Dr. Skolnick did not find any deviations [from the standard of care
with relation to the surgery of 12/2014. But Dr. Skolnick opined
that “the cause for the need of the total knee arthroplasty will be both
the patient’s pre-existing arthritis, as well as augmented by the
infection and the delay in the diagnosis.”

Dr. Skolnick does not state how long this “delay in
diagnosis” existed. He does not state when the diagnosis “‘should
have been made[.”] Dr. Skolnick does not state that there was a
deviation from the standard of care.

[Plaintiff] has a long history of bilateral knee problems.
There was no deviation from the standard of care with regards to the
2/2014 knee surgery, when it was noted that [Plaintiff] would
require a total knee replacement. This opinion was based on direct
visualization of the articular cartilage of the knee by Dr. Shakir at
the time of surgery. Advanced arthritic changes were noted
throughout the right knee joint.

There was no deviation from the standard of care with
regards to the surgery of 12/2014. Postoperatively, the majority of
[Plaintiff's] complaints, if not all of his complaints[,] would
normally be associated with knee arthritis and recent surgery. This
would include pain, swelling, warmth, and erythema.

On 12/16/2014, blood work was performed. It did return
with an elevated white blood cell count. It is unclear how long it
took for this result to be sent to the prison. It is unclear if the treating
orthopaedist was notified. There are many potential reasons for an
elevated white blood cell count. This would include but not be
limited to... recent surgery, infection at any site, or stress.

When Dr. Miller evaluated [Plaintiff] on 1/2/2015, his
clinical acumen indicated that infection was not in his differential
diagnosis. His exam indicated an arthritic knee. To help this patient,
he injected the right knee with a steroid.

At some point, [Plaintiff] did develop an infection in his
knee. It is unclear when this occurred. Hence, it is not possible to
state that there was a delay in diagnosis. The development of a
postoperative infection is not a deviation from the standard of care.
All surgery, and even injections carry with them the potential risk of
an infection.
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 10 of 16 PagelD: 2021

Within a reasonable degree of medical probability,
[Plaintiff's] need for a total knee replacement is completely
unrelated to the postoperative knee infection. The treatment of his
right knee is completely unrelated to any complaints referable to his
left knee.

Within a reasonable degree of medical probability, Dr. Scott
Miller did not deviate from the standard of care in his treatment of
[Plaintiff]. Within a reasonable degree of medical probability there
is certainly not any deliberate indifference to [Plaintiffs] alleged
severe medical needs by Dr. Miller.

(ECF No. 117-12 at 8-9.)

Il. LEGAL STANDARD

Pursuant to Rule 56, a court should grant a motion for summary judgment where the record
“shows that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the initial burden of
“identifying those portions of the pleadings depositions, answers to interrogatories, and admissions
on file, together with the affidavits, if any, which it believes demonstrate the absence of a genuine
issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A factual dispute is
material “if it bears on an essential element of the plaintiff's claim,” and is genuine if “a reasonable
jury could find in favor of the non-moving party.” Blunt v. Lower Merion Sch. Dist., 767 F.3d
247, 265 (3d Cir. 2014). In deciding a motion for summary judgment a district court must “view
the underlying facts and all reasonable inferences therefrom in the light most favorable to the party
opposing the motion,” /d., but must not make credibility determinations or engage in any weighing
of the evidence. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). “Where the
record taken as a whole could not lead a rational trier of fact to find for the non-moving party,
[however, | there is no genuine issue for trial.” Matsuhita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986).

10
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 11 of 16 PagelD: 2022

Once the moving party has met this initial burden, the burden shifts to the non-moving
party who must provide evidence sufficient to establish that a reasonable jury could find in the
non-moving party’s favor to warrant the denial of a summary judgment motion. Lawrence v. Nat’]
Westminster Bank New Jersey, 98 F.3d 61, 65 (Gd Cir. 1996); Serodio v. Rutgers, 27 F. Supp. 3d
546, 550 (D.N.J. 2014).

“A nonmoving party has created a genuine issue of material fact if
it has provided sufficient evidence to allow a jury to find in its favor
at trial. However, the party opposing the motion for summary
judgment cannot rest on mere allegations, instead it must present

actual evidence that creates a genuine issue as to a material fact for
trial.”

Serodio, 27 F. Supp. 3d at 550.
If. DISCUSSION

A. Plaintiff’s Eighth Amendment medical claims

In their motions for summary judgment, Defendants argue that they are each entitled to
summary judgment as to Plaintiff's Eighth Amendment claims, all of which assert that Defendants
were deliberately indifferent to Plaintiffs medical needs in relation to the infection he developed
following his knee surgery in December 2014. In order to make out a claim for a defendant’s
deliberate indifference to his medical needs in violation of the Eighth Amendment, a plaintiff must
prove that he had a sufficiently serious medical need and that the defendants engaged in acts or
omissions which demonstrate that the defendants were deliberately indifferent to that need. Natale
v. Camden Cnty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003). An act or omission will amount
to deliberate indifference where it indicates that the defendant “knows of and disregards an
excessive risk to inmate health or safety.” Jd (quoting Farmer v. Brennan, 511 U.S. 825, 837
(1994)). An inmate’s medical need will in turn be sufficiently serious to support an Eighth
Amendment claim where the need “has been diagnosed as requiring treatment or is so obvious that
a lay person would easily recognize the necessity of a doctor’s attention.” Monmouth Cnty. Corr.

ll
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 12 of 16 PagelD: 2023

Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987), cert denied, 486 U.S. 1006 (1988). A
defendant may also be held liable where that defendant had “knowledge of the need for medical
care [and] .. . intentional[ly] refus[ed] to provide that care.” Monmouth Cnty. Corr. Inst. Inmates
v, Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987). In such an instance, the denial of medical care for
non-medical reasons resulting in “undue suffering or the threat of tangible residual injury” will be
sufficient to make out a claim for relief. Jd. at 346-47.

In cases such as this one, where “a prisoner has received some medical attention and the
dispute is over the adequacy of treatment, federal courts are generally reluctant to second guess
medical judgments and to constitutionalize claims which sound in state tort law.’” Everett v. Nort,
547 F. App’x 117, 121 (3d Cir. 2013) (quoting United States ex rel. Walker v. Fayette Cnty., 599
F.2d 573, 575 n. 2 (3d Cir. 1979)). Where a prisoner has received treatment, he may generally
therefore not show deliberate indifference by asserting only his disagreement or dissatisfaction
with the treatment he received. See Hairston v. Director Bureau of Prisons, 563 F. App’x 893,
895 (3d Cir. 2014); White v. Napolean, 897 F.2d 103, 110 (d Cir. 1990); Andrews v. Camden
Cuty., 95 F. Supp. 2d 217, 228 (D.N.J. 2000). Deliberate indifference in this context, however,
“requires more than inadequate medical attention or incomplete medical treatment,” see King v.
Cuty. of Gloucester, 302 F. App’x 92, 96 (3d Cir. 2008), and a plaintiff who demonstrates conduct
amounting to only negligence or medical malpractice will fail to make out a claim for relief under
§ 1983. Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999),

In this case, Plaintiffs medical claims are directly related to his contention that his treating
physicians missed or misdiagnosed a post-operative knee infection that delayed his treatment and
may have exacerbated his arthritis. Although Plaintiff contends that this misdiagnosis is the result
of deliberate indifference on the part of Defendants, he has not marshalled evidence to support this

conclusion. The expert reports submitted in this matter essentially agree that Petitioner’s arthritis

12
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 13 of 16 PagelD: 2024

and meniscal tear were adequately and properly treated through his December 2014 surgery, and
that, when there was some sign of infection in mid-December, Plaintiff was appropriately treated
with Bactrim as an antibiotic to stave off infection if one were developing. Indeed, Plaintiff’s own
expert does not at any time suggest that any of the Defendants so much as deviated from an
appropriate standard of care at any point between the December and February surgeries — that is,
he does not contend or opine even that Defendants’ actions amount to medical negligence, let alone

deliberate indifference.

Plaintiff's medical history suggests that he was seen multiple times by Dr. Shakir in
December, and once by Dr. Miller in early January. When seen by Dr. Shakir, he was provided
treatment and antibiotics to the extent he appeared he might have had an early-stage infection.
When seen by Dr. Miller, Plaintiff did not exhibit the symptoms of an infection, and Dr. Miller
instead concluded that Plaintiffs pain was the result of his arthritis and provided him with a
cortisone shot. Plaintiff was not seen by either of these two doctors again until late February, when
Dr. Shakir found Plaintiffs joint to be swollen with considerable liquid and recommended his
being moved to a hospital for drainage and treatment of an infection, care which was thereafter
provided by Dr. Miller. Plaintiff's medical history thus does not indicate that cither of the two
doctors were deliberately indifferent to an infection — they either treated any infection they
encountered, or didn’t encounter signs of infection during their few interactions with Plaintiff in
December 2014 and January and February of 2015. At most, Plaintiff merely disagrees with the
treatment he received because he believes they failed to diagnose an infection he apparently did

not appear to have in January 2015‘ — a claim that at worst would amount to medical negligence

 

* Although the Court need not get too far into the weeds of when Plaintiff's severe knee infection
— the one treated in February 2015 — actually developed, it is in no way clear from the facts
submitted that Plaintiff did have an infection when seen by Dr. Miller in early January 2015.
Plaintiff's own expert does not estimate or guess when that infection actually developed, and

13
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 14 of 16 PagelID: 2025

and is insufficient to support a claim for deliberate indifference to medical needs under the Eighth
Amendment. Rouse, 182 F.3d at 197; King, 302 F. App’x at 96. Both Dr. Miller and Dr. Shakir
are therefore entitled to summary judgment as Plaintiff's Eighth Amendment claims against them.

Plaintiff's claim against Ms. Peregmon fares no better. Plaintiff's claim against Ms.
Peregmon, his physical therapist, arises out of her performing her duties and providing him with
therapy. Specifically, he contends that the therapy was often painful and difficult, and Ms.
Peregmon disagreed with his self-diagnosis of an infection. (See ECF No. 117-1 at 2.) Even
putting aside that Ms. Peregmon was merely providing the physical therapy prescribed by his
treating physicians and was not herself a doctor capable of diagnosing him or ordering treatment
with antibiotics, Ms. Peregmon disagreed with Plaintiffs self-diagnosis because upon examination
she found him to not have a fever, redness, or warmth in the knee area, all of which led her to
believe his pain and difficulties were the result of his arthritis, and not an infection. (See ECF No.
117-3 at 2-3.) Plaintiffs claims once again fall into the realm of a potential misdiagnosis — which
would at worst amount to a species of medical negligence insufficient to support a claim for relief
under the Eighth Amendment. Rouse, 182 F.3d at 197; King, 302 F. App’x at 96. Ms. Peregmon
is therefore entitled to summary judgment as to Plaintiff’s constitutional deliberate indifference

claims.

 

Defendants’ experts suggest that the infection treated in February 2015 was in its early stages and
likely developed only a matter of days before it was discovered by Dr. Shakir on February 26. The
only basis for suggesting that Plaintiff had an infection prior to late February other than the one
apparently treated in December 2014 is Plaintiff's own belief. Given that the symptoms that led
Plaintiff to that belief — pain and swelling — could both have been caused by his degenerative
arthritis and surgery, however, Plaintiff's untrained belief as a layman does not require the Court
to infer that he had an infection throughout January and February 2015 in the absence of supporting
medical diagnoses or other indicators such as records of fever or the like on Plaintiff's part.

14
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 15 of 16 PagelD: 2026

B. Plaintiff’s state law intentional infliction of emotional distress claim®

Defendant Peregmon also argues that she is entitled to judgment as a matter of law as to
Plaintiffs state law tort claims for intentional infliction of emotional distress. In order to make
out such a claim under New Jersey law, a plaintiff must show that the defendant acted intentionally;
the defendant’s conduct was “so outrageous in character, and so extreme in degree, as to go beyond
all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized
community”; the defendant’s actions proximately caused the plaintiff emotional distress; and that
distress was “so severe that no reasonable [person] could be expected to endure it.” Soliman v.
Kushner Co., 433 N.J. Super. 153, 177 (App. Div. 2013) (quoting Segal v. Lynch, 413 N.J. Super.
171, 191 (App. Div. 2010)). Plaintiff clearly stated during his deposition that all of his claims
against Ms. Peregmon were the result of the pain and suffering he endured as part of the physical
therapy she provided him in the face of his complaints of pain, discomfort, and potential infection.
(See ECF No. 117-1 at 2.) Those actions — providing a course of prescribed physical therapy in

| for an individual with a painfully arthritic knee — are not “so outrageous in character” or “extreme
in degree” as “to go beyond all possible bounds of decency,” and thus do not qualify as the sort of
outrageous conduct required to state a plausible claim for relief for intentional infliction of
emotional distress. Soliman, 433 N.J. Super. at 177. Defendant Peregmon is therefore entitled to

summary judgment as to that claim as well.

 

> While Defendant Peregmon moves for summary judgment as to the intentional infliction of
emotional distress claim, Defendants Shakir and Miller fail to directly argue they are entitled to
summary judgment as to Plaintiffs emotional distress clam. As Defendants Miller and Shakir
did not provide specific argument as to the emotional distress claim and instead mention it at most
in passing, Plaintiff's intentional emotional distress claim against them is not at issue in this
opinion, and those claims shall remain pending against those two doctors. To the extent they wish
to do so, Defendants Miller and Shakir are free to move for summary judgment on Plaintiffs
intentional infliction of emotional distress claims within thirty days.

15
Case 3:15-cv-07096-MAS-DEA Document 138 Filed 08/20/21 Page 16 of 16 PagelID: 2027

IV. CONCLUSION

In conclusion, Defendants motions (ECF Nos. 116-19) are GRANTED, and judgment
shall be entered in favor of all three moving Defendants as to Plaintiff's Eighth Amendment
medical claims, and in favor of Defendant Peregmon as to Plaintiffs intentional infliction of

emotional distress claim. An appropriate order follows.

 

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

16
